Exhibit 10.2

 

REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS

 

This REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Reinstatement and First Amendment”) is dated as of November
11, 2014 by and between MILLIKEN PORTLAND PARTNERS, LLC, a Massachusetts limited
liability company (“Seller”), and PLYMOUTH INDUSTRIAL REIT, INC., a Maryland
corporation (together with its successors and permitted assigns, collectively,
“Buyer”).

WHEREAS, Buyer and Seller entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated as of July 16, 2014 (the “Agreement”),
relating to certain real property located in the City of Portland, Cumberland
County, Maine;

WHEREAS, on September 2, 2014, Buyer did not deliver the Approval Notice
pursuant to Section 4 of the Agreement and the Agreement automatically
terminated according to its terms; and

WHEREAS, Buyer and Seller desire to (i) reinstate the Agreement on the terms and
conditions set forth therein, as amended by this Reinstatement and First
Amendment and (ii) amend the Agreement as more particularly set forth in this
Reinstatement and First Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Buyer and Seller hereby agree as follows:

1. Recitals. The recitals set forth above are true and correct and are
incorporated herein by this reference.

2. Capitalized terms. Capitalized terms used without definition in this
Reinstatement and First Amendment shall have the meaning set forth in the
Agreement.

3. Reinstatement of the Agreement. Buyer and Seller agree that the Agreement is
hereby reinstated on the terms and conditions set forth therein, as amended by
this Reinstatement and First Amendment.

4. Extension Closing Date. The definition of “Closing Date” in Section 1 of the
Agreement is hereby deleted in its entirety and the following inserted in its
stead:

“Closing Date: November 20, 2014"

 

5. Deposit. The first sentence of Section 2 of the Agreement is hereby deleted
in its entirety and the following inserted in its stead:

“Within one (1) Business Day of the date of the Reinstatement and First
Amendment, Buyer shall deposit with Escrow Holder, at Escrow Holder’s office, by
check or by wire transfer, the Deposit as a deposit on account of the Purchase
Price.”

-2-

 

 

6. Contingency Period. Subject to Section 7 and 8 of this Reinstatement and
First Amendment, Buyer hereby waives all Contingencies under Section 4 of the
Agreement. Notwithstanding the foregoing, Buyer shall continue to have the right
to perform due diligence on the Property, including, without limitation entry of
Buyer and its agents onto the Property in order to inspect the Property in
furtherance of obtaining a property condition report.

 

7.Tenant Estoppel Certificates.

 

On or before one (1) day prior to Closing, Buyer shall have received estoppel
certificates substantially in the form attached to the Agreement as Exhibit C
(the “Tenant Estoppel”), executed by each tenant under each of the Leases with
respect to the status of such Lease, rent payments, tenant improvements, lease
defaults and other matters relating to such Lease, and disclosing no defaults,
disputes or other matters objectionable to Buyer in its sole and absolute
discretion. Each such estoppel certificate shall, among other things, expressly
identify (a) the “Purchaser” as “Plymouth Industrial REIT, Inc.” and (b) the
“Lender” as "U.S. Bank, National Association, in its capacity as Collateral
Agent for the benefit of the Lenders pursuant to a Collateral Agency Agreement,
together with its successors and/or assigns in such capacity as their interests
may appear".

If Seller is unable to obtain and deliver sufficient tenant estoppel
certificates as required under this Section 7 of this Reinstatement and First
Amendment or if the estoppel certificates received contain material information
or omissions unacceptable to Buyer then Seller will not be in default by reason
thereof, and Buyer may, by written notice given to Seller on or before the
Closing, either (a) elect to terminate this Agreement and receive a refund of
the Deposit or (b) waive the tenant estoppel requirements. If Buyer so elects to
terminate this Agreement and receives a refund of the Deposit, neither party
shall have any further rights or obligations hereunder except for the provisions
of the Agreement that expressly survive termination. If no such termination
notice is delivered by Buyer on or before Closing, then Buyer shall be deemed to
have waived the tenant estoppel requirements.

8. SNDAs. Seller shall deliver to each Tenant a Subordination, Non-Disturbance
and Attornment Agreement ("SNDA") in the form requested by Buyer and shall use
commercially reasonable efforts to cause each Tenant to execute such SNDA and to
deliver an originally-executed SNDA in recordable form to Buyer. Seller shall
promptly deliver any executed SNDA to Buyer and any comments to any SNDA to
Buyer; however, Seller shall not be responsible for negotiating or revising any
SNDA or otherwise incurring any costs in connection with such SNDAs. The failure
of Seller to obtain any such SNDA shall not be a breach or default hereunder. If
Seller is unable to deliver SNDAs from tenants occupying not less than 100% of
the square feet in the Improvements leased to tenants, then Buyer's sole
remedies and recourses shall be limited to either (a) waiving the requirement
for the SNDA(s) in question and proceeding to Closing without reduction of the
Purchase Price or (b) terminating the Agreement by notification to Seller on or
prior to the Closing Date and receiving a return of the Deposit. In the event
that Buyer elects to terminate the Agreement pursuant to the immediately
preceding sentence, the Deposit shall immediately be returned to Buyer and
neither party shall have any further rights or obligations under the Agreement
except for the provisions of the Agreement that expressly survive termination.

 

-3-

 

 

9. Ratification; Conflicts. The Agreement, as reinstated and amended by this
Reinstatement and First Amendment, constitutes and contains the sole and entire
agreement of the parties hereto with respect to the subject matter hereof and no
prior or contemporaneous oral or written representations or agreements between
the parties and relating to the subject matter hereof shall have any legal
effect. Except as reinstated and expressly modified in this Reinstatement and
First Amendment, the Agreement remains unamended and in full force and effect.
In the event of a conflict between any provision of this Reinstatement and First
Amendment and any provision of the Agreement, the conflicting provision in this
Reinstatement and First Amendment shall govern and control.

 

10. Successors. This Reinstatement and First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
successors-in-title, representatives and assigns.

11. Counterparts; Electronic Signatures. This Reinstatement and First Amendment
may be executed in multiple counterparts, each of which shall constitute an
original and all of which taken together shall constitute one and the same
Reinstatement and First Amendment. This Reinstatement and First Amendment may be
executed by electronic means, such as by facsimile or email of .pdf signature
pages, which shall have the same force and effect as the delivery of an original
signature page.

[remainder of page intentionally blank]

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Reinstatement and First
Amendment to be duly executed as of the day and year first above written.

 

SELLER: Milliken Portland Partners, LLC,   a Massachusetts limited liability
company.         By: JHR DEVELOPMENT, LLC, its Manager               By: /s/ J.
Hilary Rockett, Jr.     Name: J. Hilary Rockett, Jr.     Title:   Manager      
      BUYER: PLYMOUTH INDUSTRIAL REIT, INC.,   a Maryland corporation.          
    By: /s/ Pendleton P. White, Jr.     Name: Pendleton P. White, Jr.    
Title:   President

 

 

 

 

Signature Page to Reinstatement and First Amendment to Purchase and Sale
Agreement and Escrow Instructions – Milliken (Buyer and Seller signature page)

 

 

 

The undersigned Escrow Holder hereby joins in to this Reinstatement and First
Amendment to acknowledge its consent to the terms and provisions of this
Reinstatement and First Amendment.

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY, Escrow Holder

 

 

By:      /s/ Richard P. Halfmann          

Name:  Richard P. Halfmann

Title:   Assistant Vice President

Date:   November 12, 2014

 

Signature Page to Reinstatement and First Amendment to Purchase and Sale
Agreement and Escrow Instructions – Milliken (Buyer and Seller signature page)

 

 

